YN Oo O88 FPF W NY =

Oo ow

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:20-cv-00627-TJH-GJS Document 41 Filed 04/03/20 Page lofi Page ID #:576

nites States District Court
Central District of California
Western Division

MARTIN VARGAS ARELLANO, ED CV 20-00627 TJH (GJSx)

Petitioner,

Vv. P

Oroser Staying Release
CHAD T. WOLF, et ai.,

Respondents.

 

 

The Court has been advised by counsel for Petitioner Martin Vargas Arellano that
there is no longer space available for Petitioner at the Echo Park Community Center.
The Court had issued an order requiring Petitioner’s release by 5:00 p.m. today and
ordering Petitioner to reside at the Echo Park Community Center.

It is Orvered that the Temporary Restraining Order ordering Petitioner’s
release be, and hereby is Staved pending further order of this Court.

It is further Orsyered that Petitioner shall not be released until the Court
approves his new post-release plan.
Date: April 3, 2020

Tug Op Zic fa.

Terry FZ. HatterAr.
Senior Anited States District JuIge

 
